Citation Nr: 1230936	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-29 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance (NSLI) policy. 


REPRESENTATION

Appellant represented by:	Jeffrey Paule, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which determined that [redacted], [redacted] and [redacted] were entitled to the Veteran's insurance proceeds based on the beneficiary designation dated December 21, 2007.  The appellant, acting as power of attorney for her mother, [redacted], the Veteran's widow, disagreed with this decision.  During the course of this appeal, [redacted] passed away.  The appellant is [redacted]estate representative.  Accordingly, this case is a "contested claim." 

The appeal is REMANDED to the RO.  VA will notify the appellant and the other claimants if further action is required. 


REMAND

In January 2012, the appellant submitted VA Form 9 wherein she indicated a desire to attend a hearing to be conducted by a Veteran's Law Judge at her local RO.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board hearings, a remand of this matter for scheduling of the requested hearing is warranted.  The Board notes that the appellant presently resides within the area covered by the San Diego RO.  As such, her Travel Board should be scheduled at that RO.

As set out above, this is a "contested claim."  If a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a). 

Accordingly, the case is REMANDED for the following action:

The RO should take the necessary steps to schedule the appellant for Travel Board hearing before a Veterans Law Judge to be held at the San Diego, California RO.  The appellant, as well as the other claimants per contested claim procedures, should be notified of the hearing date.  Each party and their respective representatives (if any) should be afforded the opportunity to present evidence and argument at that time.  A copy of the notice should be placed in the file.   

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The parties to this action have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



